Citation Nr: 0932023	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-17 390A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to May 2006.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Thereafter, the Veteran moved and his claims files 
were transferred to the RO in Lincoln, Nebraska.  In April 
2009 the Veteran testified at a hearing before the 
undersigned. 

While a review of the record on appeal shows that the Veteran 
also filed notices of disagreement with the initial ratings 
assigned his service connected heart disorder, left heal 
disorder, and hypothyroidism, these issues are not in 
appellate status because the claimant thereafter failed to 
perfect his claim for a higher initial evaluation for a heart 
disease and in February 2009 he withdrew his claims for 
higher initial evaluations for a left heal disorder and 
hypothyroidism.   See 38 C.F.R. §§ 20.200, 20.302(c) (2008) 
(an appeal requires a notice of disagreement and a timely 
filed substantive appeal after issuance of a statement of the 
case); Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision"); 
also see 38 C.F.R. § 20.204(b) (2008) (a substantive appeal 
may be withdrawn at any time before the Board promulgates a 
decision).  


FINDINGS OF FACT

1.  Prior to January 21, 2008, the preponderance of the 
competent and credible evidence did not show that the 
Veteran's left or right shoulder disability was manifested by 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbation; ankylosis of scapulohumeral articulation; 
limitation of motion of the minor arm at shoulder level even 
taking into account his complaints of pain; malunion of the 
humerus with moderate deformity; recurrent dislocation of the 
humerus at the scapulohumeral joint with infrequent episodes, 
and guarding of movement only at shoulder level; recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements; fibrous 
union of the humerus; nonunion of the humerus; or loss of 
head of humerus; nonunion of the clavicle or scapula with 
loose movement; and/or dislocation of the clavicle or 
scapula. 

2.  From January 21, 2008, the preponderance of the competent 
and credible shows that his left and right shoulder 
disabilities causes, when taking into account his complaints 
of pain, motion of the left and right arms to be limited to 
shoulder level but not ankylosis of scapulohumeral 
articulation; limitation of motion of the major arm to midway 
between side and shoulder level or limitation of motion of 
the minor arm to 25 degrees from side even taking into 
account his complaints of pain; malunion of the humerus with 
marked deformity in the major arm; recurrent dislocation of 
the humerus at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements in the major arm; 
fibrous union of the humerus; nonunion of the humerus; and/or 
loss of head of humerus 


CONCLUSIONS OF LAW

1.  Prior to January 21, 2008, the Veteran did not meet the 
criteria for an initial evaluation of in excess of 10 percent 
for his left shoulder disability.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5200, 5201, 5202, 5203 (2008). 

2.  Prior to January 21, 2008, the Veteran did not meet the 
criteria for an initial evaluation of in excess of 10 percent 
for his right shoulder disability.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 5203 (2008).

3.  From January 21, 2008, the Veteran meets the criteria for 
an initial evaluation of 20 percent for his left shoulder 
disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200, 
5201, 5202, 5203 (2008). 

4.  From January 21, 2008, the Veteran meets the criteria for 
an initial evaluation of 20 percent for his right shoulder 
disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200, 
5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

As to VA's duty to notify, the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection in a July 2006 rating decision.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Thus, VA's duty to 
notify in this case has been satisfied.  Also see Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, 
since the Court's recent holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) only applies to increased rating 
claims and the current appeal involves a claim for an 
initiation evaluation, it is not applicable to the current 
appeal.  

In any event, the Veteran was provided by VCAA compliant 
notice with respect to claims for service for shoulder 
disabilities via various letters during the course of the 
appeal.  In January 2006, the Veteran was notified o the 
information or necessary to substantiate his claims for 
service connection.  He was informed what evidence he should 
submit and what VA would obtain on his behalf.  Subsequent 
letters, including letters dated in March 2006 and May 2008, 
informed him of how VA determines disability ratings and 
effective dates.  The January 2006 notification and the March 
2006 letter fully satisfied the duty to assist him in 
developing his claim for service connection prior to the 
initial adjudication of his claim in July 2007.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record all identified and available post-
service records.  In addition, the claimant was provided two 
VA examinations which are adequate for rating purposes 
because the examiners had the Veteran's claims files and 
conducted evaluations of the claimant which allows the Board 
to rate the severity of his shoulder disabilities under all 
applicable rating criteria including whether the appellant 
had additional functional limitations due to pain.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Furthermore, in January 2006 the Veteran notified 
the RO that he had no other evidence to file in support of 
his claims.  See Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that after VA provides a content-compliant 
VCAA notice the failure by VA to conduct a subsequent 
readjudication is not prejudicial when the claimant informs 
VA that there is no further evidence to submit).  

As to the Veteran's testimony regarding having increased pain 
since his last VA examination, the Board notes that he has 
not presented any objective evidence to show a worsening of 
his service connected shoulder disabilities since his last VA 
examination.  Moreover, the record does not include any such 
evidence.  In fact, as discussed blow, the medical evidence 
received since his last examination shows that the range of 
motion of his shoulders has gotten better since his last VA 
examination.  Given these circumstances, the Board finds that 
a remand for another VA examination is not required.  Id; 
also see 38 C.F.R. § 3.327(a) (2008); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran and his representative contend that the 
claimant's left and right shoulder disabilities are 
manifested by symptomatology that warrants higher initial 
evaluations.  It is requested that the Veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the Veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

The July 2006 rating decision granted service connection for 
left and right shoulder disabilities and rated each 
disability as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
traumatic arthritis will be rated based on limitation of 
motion of affected parts as degenerative arthritis under 
Diagnostic Code 5003. 

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  

38 C.F.R. § 4.71a, Diagnostic Code 5200, provides that 
favorable ankylosis of scapulohumeral articulation, with 
abduction to 60 degrees, and the ability to reach mouth and 
head warrants a 20 percent evaluation (minor shoulder) and 30 
percent evaluation (major shoulder).  Intermediate, between 
favorable and unfavorable, ankylosis of scapulohumeral 
articulation warrants a 30 percent evaluation (minor) and 40 
percent evaluation (major).  Unfavorable ankylosis of 
scapulohumeral articulation, with abduction limited to 25 
degrees from side, warrants a 40 percent evaluation (minor) 
and 50 percent evaluation (major). 

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that 
limitation of motion of the minor arm at shoulder level 
warrants a 20 percent evaluation.  Limitation of motion of 
the arm midway between side and shoulder level warrants a 20 
percent evaluation (minor) and 30 percent evaluation (major).  
Limitation of motion of the arm to 25 degrees from side 
warrants a 30 percent evaluation (minor) and 40 percent 
evaluation (major).  

38 C.F.R. § 4.71a, Diagnostic Code 5202 provides that 
malunion of the humerus with moderate deformity warrants a 20 
percent evaluation.  Malunion of the humerus with marked 
deformity warrants a 20 percent evaluation (minor) and 30 
percent evaluation (major).  Recurrent dislocation of the 
humerus at the scapulohumeral joint with infrequent episodes, 
and guarding of movement only at shoulder level, warrants a 
20 percent evaluation.  Recurrent dislocation of the humerus 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements warrants a 20 percent 
evaluation (minor) and 30 percent evaluation (major).  
Fibrous union of the humerus warrants a 40 percent evaluation 
(minor) and 50 percent evaluation (major).  Nonunion of the 
humerus (false flail joint) warrants a 50 percent evaluation 
(minor) and 60 percent evaluation (major).  Loss of head of 
humerus (flail shoulder) warrants a 70 percent evaluation 
(minor) and 80 percent evaluation (major).  

38 C.F.R. § 4.71a, Diagnostic Code 5203 provides that 
malunion of the clavicle or scapula warrants a 10 percent 
evaluation.  Nonunion of the clavicle or scapula without 
loose movement warrants a 10 percent evaluation.  Nonunion of 
the clavicle or scapula with loose movement warrants a 20 
percent evaluation. Dislocation of the clavicle or scapula 
warrants a 20 percent evaluation. 

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Initially, the Board will consider Diagnostic Code 5201.  In 
this regard, the Board notes that the February 2006 VA 
examiner opined that the range of motion of the Veteran's 
shoulders were surprisingly full and without restriction.  
Specifically, it was reported that flexion was to 180 
degrees, extension was to 50 degrees, abduction was to 50 
degrees or 180 degrees, internal rotation to 90 degrees, and 
external rotation to 90 degrees.  (Full range of motion of 
the shoulder is forward flexion/elevation from 0 to 180 
degrees, abduction from 0 to 180 degrees, internal rotation 
from 0 to 90 degrees, and external rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2008)).  The February 
2006 VA examiner also opined that there was no evidence of 
pain, warmth, redness, or effusion and range of motion was 
not further limited by pain, fatigue, or lack of endurance .

At the subsequent January 21, 2008, VA examination, it was 
first noted that the Veteran was right handed.  Thereafter, 
it was reported that the range of motion of the left 
shoulder, taking into account the Veteran's complaints of 
pain and tenderness, was forward elevation to 140 degrees, 
abduction to 90 degrees, internal rotation to 75 degrees, and 
external rotation to 75 degrees.  The January 2008 VA 
examiner also opined that the range of motion of the right 
shoulder, taking into account his complaints of pain and 
tenderness, was forward elevation to 140 degrees, abduction 
to 90 degrees, internal rotation to 75 degrees, and external 
rotation to 70 degrees.  It was also opined that, while the 
Veteran had increased shoulder pain with use, he did not have 
increased limitation of motion due to the pain.

Subsequently, an April 2009 treatment records reported that 
the range of motion of the shoulder was active forward 
flexion to 170 degrees, active abduction to 170 degrees, 
passive external rotation to 95 degrees, and passive internal 
rotation to 45 degrees on the right and 100 degrees on the 
left.  The April 2009 examiner also noted that while, the 
Veteran had crepitus in his shoulder, strength was 5/5 and 
there was no instability. 

Given the above, the Board finds that the Veteran met the 
criteria for higher initial evaluations for his left and 
right shoulder disabilities at the time of the January 21, 
2008, VA examination.  Initially, the Board finds that given 
the February 2006 VA examiner's discussion regarding the 
range of motion of the shoulders being full and without 
restriction it is clear that he intended to opine that 
shoulder abduction was to 180 degrees and adduction was to 50 
degrees not that shoulder abduction was to 50 degrees.  
Therefore, the first time that the objective evidence of 
record shows motion of the arm restricted to midway between 
side and shoulder level is at the January 21, 2008, VA 
examination when it was opined that abduction of the left and 
right shoulders was limited to 90 degrees taking into account 
the Veteran's pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; 
DeLuca, supra.  The Board has reached this conclusion even 
though a subsequent April 2009 VA treatment record noted that 
shoulder motion had improved.  Accordingly, the Board finds 
that the Veteran is entitled to 20 percent evaluations for 
his left and right shoulder disabilities under Diagnostic 
Code 5201, effective from January 21, 2008.  Fenderson, 
supra.

Initial evaluations in excess of 20 percent for the left and 
right shoulder disabilities are not warranted under 
Diagnostic Code 5201 at any time since January 21, 2008, 
because, even taking into account the Veteran's complaints on 
pain and tenderness, the record is devoid of evidence of 
limitation of motion of the minor arm to 25 degrees or 
limitation of motion of the major arm midway between side and 
shoulder level.  38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.  In 
fact, the only range of motion study found in the record for 
this time shows that shoulder motion had improved.

As to higher initial evaluations for the left and right 
shoulder disabilities under Diagnostic Code 5003, the Board 
finds that the Veteran does not meet the criteria at any time 
during the appeal because there is no X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  See, for example, VA examinations and X-rays 
dated in February 2006 and January 2008; shoulder X-rays 
dated in April 2005 and April 2009; and shoulder magnetic 
resonance imaging evaluation (MRI) dated in March 2009.  
Fenderson, supra.  Moreover, effective January 21, 2008, the 
Veteran cannot obtain a higher evaluation for either shoulder 
under Diagnostic Code 5003 because the Board, via this 
decision, has already rated each shoulder as 20 percent 
disabling.  

The Board will next consider whether the Veteran is entitled 
to higher initial evaluations for his left and right shoulder 
disabilities under Diagnostic Code 5200 at any time during 
the appeal.  In this regard, the Board notes that the 
Veteran's claims files do not contain a diagnosis of 
ankylosis of either shoulder.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  See, for example, VA examinations 
and X-rays dated in February 2006 and January 2008; shoulder 
X-rays dated in April 2005 and April 2009; and shoulder MRI 
dated in March 2009.  In the absence of ankylosis, the Board 
may not rate either of his service-connected shoulder 
disabilities as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, higher evaluations are 
not warranted for either of the Veteran's service-connected 
shoulder disabilities under Diagnostic Code 5200.  Given this 
record, consideration of staged ratings is also not 
warranted.  Fenderson, supra.

Similarly, higher initial evaluations are not warranted for 
either shoulder under 38 C.F.R. § 4.71a, Diagnostic Codes 
5202 and 5203 because the medical records generated during 
the pendency of the appeal are negative for objective 
evidence of malunion of the humerus with moderate deformity; 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement; 
fibrous union of the humerus; nonunion of the humerus; loss 
of head of humerus; nonunion of the clavicle or scapula with 
loose movement; and/or dislocation of the clavicle or 
scapula.  See, for example, VA examinations and X-rays dated 
in February 2006 and January 2008; shoulder X-rays dated in 
April 2005 and April 2009; and shoulder MRI dated in March 
2009.  Given this record, consideration of staged ratings is 
also not warranted.  Fenderson, supra.

Based on the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Veteran reported that his shoulder 
disabilities are so disabling that it prevents him from 
carrying out certain jobs at work.  Moreover, the evidence of 
record includes both an April 2007 treatment records which 
documents the Veteran's problems at work due to his shoulder 
disabilities as well as the opinion by the January 2008 VA 
examiner that his shoulder disabilities have a significant 
occupational effect. 

It is undisputed that the Veteran's shoulder disabilities 
have an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.  

With the above criteria in mind, the Board notes that the 
evidence does not reflect that either of his shoulder 
disabilities, acting alone, caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or required frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  As noted 
above, the record on appeal showed, at its worst and taking 
into account his complaints of pain, that left and right 
shoulder disability limited arm motion to shoulder level.  
Given this record, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  In this 
regard, while the Veteran is credible to report on what he 
sees and feels and others are credible to report on what they 
can see, neither the Veteran nor his representative are 
competent to report that a service connected disability meets 
the criteria for a higher initial evaluation because such an 
opinion requires medical expertise which they have not been 
shown to have.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Evans, supra. 

The Board has also considered the doctrine of reasonable 
doubt.  However, to the extent that the preponderance of the 
evidence is against the Veteran's claims for initial 
evaluation in excess of 20 percent for his left and right 
shoulder disabilities, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
for higher initial evaluations for left and right shoulder 
disabilities are only granted to the extent outlined above. 

	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 10 percent for the Veteran's 
left shoulder disability prior to January 21, 2008, is 
denied.

An initial rating in excess of 10 percent for the Veteran's 
right shoulder disability prior to January 21, 2008, is 
denied.

An initial rating of 20 percent, but no greater, for the 
Veteran's left shoulder disability from January 21, 2008, is 
granted.

An initial rating of 20 percent, but no greater, for the 
Veteran's right shoulder disability from January 21, 2008, is 
granted.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


